Citation Nr: 1710230	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-12 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than August 16, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2016, the Veteran and his spouse testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was initially denied in June 2010; the Veteran did not appeal that decision or submit relevant evidence within one year of notification of the decision.

2.  VA next received correspondence from the Veteran regarding entitlement to service connection for PTSD on August 16, 2011.

3.  The January 2013 rating decision on appeal granted service connection for PTSD effective August 16, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 16, 2011, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, the instant claim involves disagreement with the effective date assigned for an award of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement (NOD) begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective dates) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's relevant service department records and post-service treatment records have been obtained, and he has testified at a Board hearing.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  Further assistance is unlikely to assist the Veteran in substantiating his claim of entitlement to an earlier effective date for the grant of service connection for PTSD.

II.  Earlier Effective Date

The Veteran is seeking an effective date earlier than August 16, 2011, for the grant of his reopened claim of entitlement to service connection for PTSD, based on the assertion that he submitted a timely NOD with the RO's June 2010 denial of service connection following his initial claim.  Although the Board is sympathetic to the Veteran's situation, it finds that an earlier effective date is not warranted.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).

An appeal of an RO rating decision begins with the timely filing of an NOD and is completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  The NOD must be in writing and be filed within one year from the date of mailing of notice of the result of initial review or determination.  38 U.S.C.A. § 7105(b)(1).

When a claim is denied by the RO and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" title 38 of the United States Code.  See 38 U.S.C.A. § 7105(c).  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final).

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a). 

As already discussed, the Veteran is seeking an earlier effective date for the grant of service connection for PTSD based solely on the contention that he submitted a timely NOD following the RO's June 2010 denial of his initial claim.  Specifically, he testified during his Board hearing that certain documents contained in the claims file, including a handwritten NOD, were not initially received by VA on April 27, 2012, as their date stamps reflect, and were actually submitted to VA, through his former representative, in early 2011.  Unfortunately, that contention is not supported by the evidence of record.

The Board must presume that the April 27, 2012, date stamp on the documents referenced by the Veteran is accurate and actually reflects the date they were first received by VA, absent clear evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) ("There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'") (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1, 6 (1926)).  The Veteran has not presented evidence sufficient to rebut that presumption in this instance.  In that regard, the Board acknowledges that the Veteran stated, in the August 2011 correspondence upon which the current effective date for the award of service connection for PTSD is based, that he had previously submitted VA Forms 21-4138 and 21-0781 and had attempted to call VA to ascertain the status of his appeal.  It further acknowledges that the documents that were date-stamped April 27, 2012, include internal dates of March 22, 2011, and February 16, 2011.  However, a cover letter that is dated April 17, 2012, and was sent to VA by the Fresno County Veterans' Service Office specifically lists those documents as attachments.  Moreover, the Veteran's statements during his Board hearing suggested that he was not certain what happened to his appeal documents after he submitted them to his former representative in early 2011.  See October 2016 Hearing Transcript at 5, 8.  Although the Board sympathizes with the difficulties the Veteran reported encountering while working with that representative, it notes that service organization representatives are not VA employees and that any documents provided to them must be filed with VA to be considered by VA.  See 38 C.F.R. §§ 3.1(r), 20.300.

While the Board acknowledges the Veteran's assertions regarding the timeliness of his appeal of the RO's June 2010 rating decision, there is simply no basis for finding that the documents date-stamped on April 27, 2012, were received by VA on any earlier date.  As a timely NOD was not received following the June 2010 rating decision, and as new and material evidence was not submitted within the applicable appeal period, the June 2010 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board is not questioning the Veteran's account of the events that ultimately led to a grant of service connection for PTSD in 2013, and it regrets that a more favorable outcome cannot be reached.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It further observes that "no equities, no matter how compelling, can create a right to a payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Here, given the finality of the June 2010 rating decision, there is no legal basis upon which to assign an effective date earlier than the August 16, 2011, effective date already assigned by the RO, as that was the date on which VA received the Veteran's claim to reopen.  See 38 C.F.R. § 3.400(r).  Accordingly, the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for PTSD must be denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than August 16, 2011, for the grant of service connection for PTSD is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


